Citation Nr: 0945449	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the RO 
in Cleveland, Ohio, which denied the claim.  

The appellant has argued that he has had ringing in his ears 
since service.  The RO determined that this raised a claim 
for tinnitus.  While the file reflects a duty-to-assist 
letter on the issue was sent, the file does not reflect 
adjudication.  The matter is REFERRED for appropriate action.  

In November 2009, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2008).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional assistance in developing evidence pertinent to the 
appellant's claim for service connection must be provided.  

The appellant's service medical records from his period of 
active service are unavailable as they were destroyed in a 
1973 fire that occurred at the National Personnel Records 
Center.  Inasmuch as the appellant was not at fault for the 
loss of these records, VA is under heightened obligation to 
assist the appellant in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's medical records indicate a current diagnosis 
of bilateral hearing loss in an April 2009 audiological 
examination, which satisfies the VA criteria for a hearing 
loss disability.  See 38 C.F.R. § 3.385 (2009).  The 
appellant contends that he had noise exposure during his 
active service as a wheeled vehicle repairman and during his 
National Guard service as a rifleman.  Noise exposure appears 
to be consistent with the conditions of service as a 
repairman and rifleman.  See 38 U.S.C.A. § 1154(a) (West 
2002).  The appellant currently claims the bilateral hearing 
loss as a result of this noise exposure.  The appellant was 
not provided a VA examination pursuant to his claims.  The 
Board concludes that an examination is warranted pursuant to 
VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine whether his 
bilateral hearing loss disability is as 
likely as not etiologically related to the 
active service as a wheeled vehicle 
repairman and during his National Guard 
service as a rifleman.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


